UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 4, 2012 HERSHA HOSPITALITY TRUST (Exact name of registrant as specified in its charter) Maryland 001-14765 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 44 Hersha Drive Harrisburg, Pennsylvania 17102 (Address and zip code of principal executive offices) Registrant’s telephone number, including area code: (717) 236-4400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. Following the close of trading on Tuesday, September 4, 2012, IRSA Inversiones y Representaciones Sociedad Anónima and its affiliates(“IRSA”) sold an aggregate of 2,000,000 shares of common stock of Hersha Hospitality Trust (the “Company”) in a block trade pursuant to Rule 144 under the Securities Act of 1933, as amended.As a result of the sale, IRSA’s beneficial ownership of the Company’s common shares was reduced to approximately 8.1% of the Company’s outstanding common shares.The Company understands that inconnection with the transaction, IRSA and its affiliates have agreed not to sell or otherwise dispose of any morecommon sharesfor a 30-dayperiod from September 4, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HERSHA HOSPITALITY TRUST By: /s/ Michael R. Gillespie Name: Michael R. Gillespie Date: September 4, 2012 Title: Chief Accounting Officer
